DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 12/21/2021.  Claims 1-18, of which claims 1, 7 and 15 are independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 12/21/2021 (see Remarks, pages 10-11) with respect to claim 1-18 have been 

Allowable Subject Matter
	Claims 1-18 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious in combination, the arrangement that “a frequency mixer configured to mix a reception signal input thereto and a local signal generated by a local oscillator to convert a frequency of the reception signal to a baseband; an envelope demodulator configured to perform envelope demodulation of an output from the frequency mixer; an upper sideband demodulator configured to demodulate only an upper sideband of the output from the frequency mixer by single sideband demodulation; a lower sideband demodulator configured to demodulate only a lower sideband of the output from the frequency mixer by single sideband demodulation”,  in combination with “a first adder configured to add an output from the envelope demodulator and a first inverted output obtained by inverting an output from the upper sideband demodulator; a second adder configured to add the output from the envelope demodulator and a first inverted output obtained by inverting an output from the lower sideband demodulator; and a third adder configured to add the output from the envelope demodulator, a third inverted output obtained by inverting an output from the first adder, and a fourth inverted output obtained by inverting an output from the second adder, to output a demodulation signal”, as recited in claim 1, and some variation of wording as recited in claims 7 and 15. The respective dependent claims 2-6, 8-14 and 16-18 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/